FITED
IN CLERK'S OFFICE
U.S. DISTRICT COURT E.D.N.Y.

& JAN28 20200 x
UNITED STATES DISTRICT COURT

 

 

EASTERN DISTRICT OF NEW YORK BROOKLYN OFFICE
UNITED STATES OF AMERICA, COMPLAINT
Plaintiff,
Vv.
NICHOLAS PALUMBO, NATASHA KORMAN, J.

PALUMBO, ECOMMERCE NATIONAL, LLC
d/b/a Tollfreedeals.com, and SIP RETAIL d/b/a

sipretail.com, — MANN. MJ.

Defendants.

 

 

Plaintiff, the UNITED STATES OF AMERICA, by and through the undersigned

attorneys, hereby alleges as follows:
INTRODUCTION

1. The United States brings this action for a temporary restraining order, preliminary
and permanent injunctions, and other equitable relief pursuant to 18 U.S.C. § 1345, in order to
enjoin the ongoing commission of criminal wire fraud in violation of 18 U.S.C. § 1343 and
conspiracy to commit wire fraud in violation of 18 U.S.C. § 1349, The United States seeks to
prevent continuing and substantial injury to the victims of fraud.

2. Since at least 2016 and continuing through the present, Defendants, together with
one or more co-conspirators, have used the U.S. telephone system to engage in predatory wire
fraud schemes that victimize individuals throughout the United States, including individuals within

the Eastern District of New York and significant numbers of elderly and vulnerable victims.

 
Defendants are VoIP! carriers, and their principals, that serve as “gateway carriers,”* facilitating

3 every day from foreign call centers and foreign

the delivery of millions of fraudulent “robocalls

VoIP carriers to the U.S. telecommunications system and ultimately to phones throughout the
United States. The Defendants thus provide foreign fraudsters the means to access the U.S.
telephone system, knowingly passing millions of fraudulent robocalls intended to deceive the
recipient into: (1) answering or returning the call, and (2) paying money to the perpetrators of the
schemes.

3. Through these robocalls, fraudsters operating overseas impersonate government
entities and well-known businesses by “spoofing” * legitimate phone numbers and sending
recorded messages that are transmitted across the internet to telephones throughout the United
States, These robocalls purport to be from federal government agencies, elements of foreign
governments, and legitimate businesses, conveying alarming messages, such as that the call
recipient’s social security number or other personal information has been compromised or
otherwise connected to criminal activity; the recipient faces imiminent arrest; the recipient’s

assets are being frozen; the recipient’s bank and credit accounts have suspect activity; the

recipient’s benefits are being stopped; the recipient faces imminent deportation; or combinations -

 

VoIP stands for voice-over-internet protocol and allows users to place phone calls over
a broadband internet connection.

* As set forth in greater detail herein, “gateway carriers” are the first in a chain of VoIP
carriers located in the United States that facilitate the delivery of foreign VoIP calls to recipients
in the United States.

3 “Robocall” means a call made through an automated process that places large volumes
of telephone calls over the internet in order to deliver recorded messages, in contrast to calls
placed one at a time by a live person.

* The practice of making a false number appear on the recipient’s caller [D is known as
“spoofing.”

 
of these things—all lies intended to induce potential victims to speak to the fraudsters. When
individuals answer the calls or return voicemail messages, the fraudsters offer to “resolve” these
legal matters by immediate transfers of funds to settle the purported legal obligation, or to hold
the individual’s assets only temporarily while the crisis resolves. In reality, the individual is
neither under investigation nor in legal jeopardy, and the same threatening robocall was made
simultaneously to thousands of other U.S. telephones.

4, Not only do Defendants deliver vast numbers of fraudulent robocalls every day,
but they also participate in the fraudulent schemes by providing return-calling services the
fraudsters use to establish contact with potential victims. Robocall messages will often provide
domestic and toll-free call-back numbers; potential victims who call these numbers connect to
the overseas fraudsters, who then try to extort and defraud the potential victims.

5. Defendants profit from these fraudulent robocall schemes by receiving payment
from their co-conspirators for the services Defendants provide. Often, these payments consist of
victim proceeds, a portion of which is deposited directly into Defendants’ accounts in the United
States, before the remainder is transmitted to the fraudsters overseas.

6. Since at least 2016 and continuing through the present, as a result of their
conduct, Defendants and their co-conspirators have defrauded numerous victims out of millions
of dollars, including victims in the Eastern District of New York.

7. For the reasons stated herein, the United States requests injunctive relief pursuant
to 18 U.S.C. § 1345 to enjoin Defendants’ ongoing schemes to commit wire fraud in violation of

18 U.S.C. § 1343 and conspiracy to commit wire fraud in violation of 18 U.S.C. § 1349.°

 

> This case is one of two cases being filed simultaneously in which the United States
Department of Justice, for the first time, seeks to enjoin telecommunications companies from
participating in robocalling fraud schemes pursuant to 18 U.S.C. § 1345.

3

 
JURISDICTION AND VENUE

s

8. The Court has subject matter jurisdiction over this action pursuant to 18 U.S.C.
§ 1345 and 28 U.S.C. §§ 1331 and 1345.
9. Venue lies in this district pursuant to 28 U.S.C. § 1391(b)(2).

PARTIES

10. Plaintiff is the United States of America.

11. | Defendants Nicholas and Natasha Palumbo own and control Ecommerce
National, LLC, doing business as TollFreeDeais.com and SIP Retail, LLC, also doing business
as SipRetail.com (the “Corporate Defendants”), which the Palumbos utilize in furtherance of the
fraudulent robocall schemes. The Palumbos operate the Corporate Defendants from their home
in Paradise Valley, Arizona, and on information and belief, the Palumbos operate SIP Retail as
an alter ego of Ecommerce. From their home in Paradise Valley, Arizona, the Palumbos operate
the Corporate Defendants as fraudulent enterprises.

12. Defendant Ecommerce is a corporation organized and existing under the laws of
the State of Arizona. Ecommerce does business as TollFreeDeals.com, and will be referred to
throughout this Complaint as TollFreeDeals. TollFreeDeals’ principal place of business is
located at the Palumbos’ home in Paradise Valley, Arizona. Nicholas Palumbo is the Chief
Executive Officer of TollFreeDeals and Natasha Palumbo is the Vice President of Business
Development.

13. Defendant SIP Retail, LLC, also doing business as SipRetail.com (“SIP Retail”),
is a corporation organized and existing under the laws of the State of Arizona, SIP Retail’s
principal place of business is located at the Palumbos’ home in Paradise Valley, Arizona.
Natasha Palumbo is the Chief Executive Officer of SIP Retail. SIP Retail provides VoIP carrier

services for some of the same customers as TollFreeDeals, including foreign VoIP carriers that

4

 
transmit millions of calls every week destined for the phones of residents of the Eastern District
of New York.
OVERVIEW OF THE ROBOCALLING FRAUD SCHEMES
A. Robocalling Fraud Targeting Individual in the United States

14, | The robocalling fraud schemes in which the Defendants are engaged share the
same characteristics. Individuals at call centers located abroad, many of which are operating out
of India, are bombarding the U.S. telephone system daily with millions of robocalls intended to
defraud individuals in the United States. Many of these fraudsters impersonate U.S. government
officials, foreign government officials, or well-known American businesses, in order to threaten,
defraud, and extort money from robocall recipients. Robocalling technology, which allows
fraudsters to send millions of calls per day all transmitting the same pre-recorded, fraudulent
message, enables fraudsters to cast a wide net for elderly and vulnerable victims who are
particularly susceptible to the threatening messages the fraudsters are sending. Even if only a
small percentage of the recipients of a fraudulent call center’s robocalls connect with potential
victims, the fraudsters can still reap huge profits from their schemes.

15, Foreign fraudsters operate many different scams targeting individuals in the
United States, but the Defendants’ robocall schemes include the following categories of
impersonation scams:

a. Social Security Administration (‘SSA’) Imposters: Defendants transmit recorded
messages in which SSA imposters falsely claim that the call recipient’s social
security number has been used in criminal activity, the recipient’s Social Security
benefits will be suspended, the recipient has failed to appear before a grand jury

and faces imminent arrest, or the recipient’s social security number will be

 
terminated. When a recipient calls back or connects to the fraudster, the fraudster
claims to be an SSA employee and typically tells the individual to transfer
substantial funds to the SSA for safekeeping until a new social security number
can be issued, at which point the funds purportedly will be returned.

. Internal Revenue Service (“IRS”) Imposters: Defendants transmit recorded
messages in which IRS imposters falsely claim that the call recipient has been
implicated in tax fraud, has avoided attempts to enforce criminal laws, has
avoided court appearances, or the recipient faces imminent arrest. When a
recipient calls back or connects to the fraudster, the fraudster claims to be an IRS
or Treasury employee and typically directs the recipient to transfer funds to the
IRS to resolve various fictitious tax and legal liabilities, or for safekeeping in
order to avoid seizure of assets.

United States Citizenship and Immigration Services (“USCIS”) imposters:
Defendants transmit recorded messages in which USCIS imposters falsely claim
that the recipient has failed to fill out immigration forms correctly, the recipient
faces imminent arrest or deportation, the recipient’s home country has taken
formal action against the recipient that may result in deportation, or the recipient
has transferred money in a way that will result in deportation. When a recipient
calls back or connects to the fraudster, the fraudster claims to be a USCIS
employee and typically tells the recipient to pay various fees or fines to avoid
immigration consequences. |

. Tech Support Imposters: Defendants transmit recorded messages in which

fraudsters operating tech support scams impersonate various well-known tech

 
companies such as Apple or Microsoft, and falsely claim that the recipient has
computer security problems that require assistance. When an individual connects
with the fraudster, the fraudster instructs the individual to pay for fictitious tech
support and computer security services, and to allow the fraudster remote access
to the victim’s bank accounts.

e. Loan Approval Scams: Defendants transmit recorded messages in which
fraudsters operating loan approval scams impersonate a “lender” offering a great,
guaranteed rate on a “pre-approved” loan. When a customer connects with the
fraudster, the fraudster will emphasize that a poor credit history does not matter,
and all the call recipient has to do to secure the pre-approved loan is pay a one-
time fee up front.

16. These robocalls are often “spoofed” so that they falsely appear on a victim’s
caller ID to originate from U.S. federal government agency phone numbers, such as the SSA’s
main customer service number, local police departments, 911, or the actual customer service
phone numbers of legitimate U.S. businesses. These “spoofed” numbers are used to disguise the
origin of the robocalls and the caller’s identities, and to cloak them with the authority of
government agencies or large businesses to induce potential victims to answer or return the calls.
In reality, the calls originate from fraudsters operating abroad, and have no connection to any
U.S. government agency or other legitimate enterprise.

17, Individuals who answer or return these calls eventually speak to live fraudsters
who tell the individuals lies intended to frighten and confuse them so that the fraudsters may
begin to control their behavior and isolate them from authorities, friends, and family members.

These lies often include that the individual’s social security number or other personal

 
information has been implicated in criminal activity, that the individual faces imminent arrest or
deportation, and that the individual’s assets are about to be forfeited to the government. Once an
individual is overcome by fear and panic, the fraudsters keep them on the phone and offer
reassurances that the individual’s purported legal problems can be resolved through payment of
money, or that the individual’s money must be transferred to the government agency the
fraudsters are impersonating. The fraudsters often claim that the victim’s payment will be
returned in the immediate future. In reality, once the fraudsters are convinced they have extorted
as much money as possible from the victim, they drop all contact, leaving the victim without
meaningful recourse. Fraudsters receive victims’ money through retail gift cards, bank wires,
cash payments, cryptocurrency transfers, and other methods.

18. Since October 2018, the most prolific robocalling scam impersonating U.S.
government officials—and one engaged in by Defendants—is impersonation of the SSA. For
example, a robocall sent to millions of phones in the United States in early 2019 contained the
following message:

Hello this call is from Department of Social Security Administration the reason
you have received this phone call from our department is to inform you that there
is a legal enforcement actions filed on your social security number for fraudulent
activities so when you get this message kindly call back at the earliest possible on
our number before we begin with the legal proceedings that is 619-XXX-XXXX |
repeat 619-XXX-XXXX thank you.

19, SSA received more than 465,000 complaints about fraudulent telephone
impersonation of the Administration from October 1, 2018 through September 30, 2019. Losses
associated with these complaints exceed $14 million. Similarly, the Federal Trade Commission
(“FTC”) reported that during 2018, its Consumer Sentinel database received more than 39,000
fraud complaints about SSA imposters, with estimated victim losses of approximately $11.5

million; for 2019, the FTC reported that SSA imposter call complaints rose to approximately

 
166,000 with associated losses of more than $37 million. ° Complaint numbers substantially
underrepresent the extent of the problem, because most victims do not report their losses to the
government.
B. How Calls From Foreign Fraudsters Reach U.S. Telephones

20. The Defendants’ robocalling fraud schemes, which involve robocalls that
originate abroad and target individuals in the United States, are all dependent on VoIP and
related technology to create the calls. VoIP calls use a broadband Internet connection ~ as
opposed to an analog phone line — to place telephone calls locally, long distance, and
internationally, without regard to whether the call recipient uses a cellular phone or a traditional,
wired phone. The robocalling fraud schemes also require U.S. based telecommunications
companies — referred to as “gateway carriers” — to introduce the foreign phone traffic into the
U.S. phone system. A foreign call center or telecommunications company that places VoIP calls
to U.S. telephones must have a relationship with a U.S. gateway carrier. From the gateway
carrier, most VoIP calls will pass through a series of U.S.-based VoIP carriers before reaching a
consumer-facing “common carrier” such as AT&T or Verizon, and ultimately a potential
victim’s phone. One of the Defendants’ roles in the fraudulent schemes is to serve as a gateway
carrier for the fraudulent robocalls.

21. Each provider in the chain that transmits a VoIP call maintains records, primarily
for billing reasons, of all of the calls that pass through it. These records include the following

information: the date and time of the call, the destination number (intended recipient), the source

 

6 Regarding government imposter fraud more broadly and not limited just to SSA
imposters, the FTC’s Consumer Sentinel database contains 255,223 complaints reflecting
$128,479,054 in losses for 2018, and 389,563 complaints reflecting $152,946,623 in losses for
2019,

 
number from which the call was placed (sometimes a real number and sometimes a spoofed
number), the name of the company that sent the call to the provider, and the downstream
company to which the provider sent the call. These records are generated automatically as a call
is routed through telecommunications infrastructure in a manner that achieves the lowest cost to
transmit a given call, known in the industry as “least-cost routing.” Calls may be traced through
these records back to their gateway carrier, and thus to their foreign souree. The
telecommunications industry refers to this process as “traceback.”

22. Tracebacks of many different robocalling fraud schemes have led to the
identification of Defendants as a gateway carrier willing to transmit huge volumes of fraudulent
robocalls into the country, despite clear indicia of fraud in the call traffic and actual notice of

fraud.

DEFENDANTS’ ONGOING PARTICIPATION IN ROBOCALLING FRAUD SCHEMES

23. | Since at least 2016, and continuing through the present, Defendants have
knowingly provided U.S-bound calling services to foreign fraudsters operating robocall scams,
acting as a gateway carrier and passing robocalls into the US. telephone system by the millions.
The Defendants are paid for each call they pass into and through the U.S. phone system, In
addition, the Defendants have provided return-calling services to the fraudsters operating the
robocall scams, for which Defendants are also paid, enabling fraudsters to establish contact with
unwitting individuals after the individuals are deceived by a robocall.

24. There is substantial evidence of the Defendants’ knowledge of the fraudulent

nature of the calls they transmit, including call records showing high percentages of short-

10

 
duration, unanswered calls’ passing through their systems by the millions; thousands of spoofed
calls originating from overseas, purporting to be from “911” and similar numbers; dozens of
complaints and warnings from other telecommunications companies about fraud, spoofing, and
short-duration “junk” calls; repeated warnings and inquiries from a telecommunications industry
trade group about the fraudulent robocalls passing through the Defendants’ system; and receipt
of payment from their foreign customers in the form of large, suspicious cash deposits by various
individuals throughout the United States directly into Defendants’ bank accounts.

A. Defendants Knowingly Introduce Fraudulent Robocalls into the U.S. Telephone
System .

25, Defendants provide inbound VoIP calling to the United States telecommunication
system (referred to in the industry as “U.S. call termination”) to customers located both here in
the United States and abroad. Defendants provide unrestricted VoIP calling, meaning they do
not monitor or restrict the inbound calls a customer can place for either volume of calls or call
duration. Defendants are paid for each call they pass into and through the U.S. phone system.

26. Defendants specifically market their services to foreign call centers and foreign
VoIP carriers looking to transmit high volumes of robocalls to individuals in the United States.
The TollFreeDeals website states “TollFreeDeals.com is your premier connection for call center
and dialer termination. We are always looking for the best call center routes in the telecom
industry. We specialize in short call duration traffic or call center traffic. We understand there is

a need for it and we want to help you find all the channels you need!”

 

? Short-duration and unanswered calls include calls where recipients immediately hang
up and calls that do not connect, because robocalls are sent to numerous telephone numbers that
are not in service.

11:

 
27. The FAQs on the TollFreeDeals website state, “Do you handle CC (Call
Center)/Dialer Traffic? Yes — unlike many carriers we will handle your dialer and call center
VoIP termination minutes. If you are looking for USA Dialer, Canada Dialer, or Australia Dialer
please fill out our online interop form to test our routes.”

28. Defendants regularly transmit massive volumes of short duration calls. For
example, over 23 days in May and June of 2019, TollFreeDeals transmitted more than 720
million calls. Of those calls, more than 425 million, or 59% of the total calls, lasted less than one
second in duration. In the telecommunications industry, high volumes of short-duration and
unanswered calls are indicative of robocalls that are unwanted by the recipients, often because
they are fraudulent. More than 24 million of those calls were placed to phone numbers with area
codes in the Eastern District of New York. As Defendants’ phone records show the ultimate
destination number of every VoIP call they transmit, Defendants know they transmit fraudulent
calls to potential victims in the Eastern District of New York.

29, During May and June of 2019, the Palumbos facilitated the delivery of more than
182 million calls through TollF'reeDeals from a single India-based VoIP carrier co-conspirator to
phones in the United States. One thousand different source numbers (the number from which a
call is placed, and that shows up on the recipient’s caller ID) accounted for more than 90% of
those calls. According to data obtained from a robocall blocking company about calls identified
as fraudulent robocalls in 2019, 79% of those 1000 source numbers have been identified as
sending fraudulent robocalls. Consequently, TollFreeDeals transmitted an estimated 143 million
fraudulent robocalls on behalf of that single India-based co-conspirator during May and June of

2019. Of those calls, an estimated 20% were Social Security imposter calls, 35% were loan

12

 
approval scams, and 14% were Microsoft refund scams. ‘The remaining calls were a mixture of
IRS imposter, U.S. Treasury: imposter, miscellaneous tech support imposter and other schemes.

30. Defendants’ knowledge of the fraudulent nature of the telephone calls they deliver
to potential victims on behalf of their co-conspirators is also evidenced by the numerous
complaints, inquiries, and warnings regarding fraudulent robocalls that Defendants received from
other telecommunications carriers and a telecommunications industry trade association since at
least 2017. Despite receiving these complaints, inquiries, and warnings, Defendants nevertheless
continued to transmit massive volumes of fraudulent robocalls from their co-conspirators to
potential victims in the United States.

31. For example, in May 2017, AT&T notified Nicholas Palumbo that it had traced
back to TollFreeDeals robocalls received by its customers that spoofed phone numbers belonging
to USCIS and the Office of the Inspector General of the U.S. Department of Homeland Security
(“DHS-OIG”). AT&T informed Nicholas Palumbo that the callers who spoke to AT&T’s
customers impersonated U.S. Immigration Officers, and that AT&T had confirmed with USCIS
and DHS-OIG that those agencies did not use any of the phone numbers at issue as a legitimate
outbound caller ID, Nicholas Palumbo responded that the calls were transmitted to
TollFreeDeals from an India-based VoIP carrier, and that he had blocked those two specific
phone numbers. Blocking specific numbers is an ineffective means to stop fraudsters who are
willing and have the ability to spoof any number as the caller [D number for their fraud calls.

32, In February 2019, AT&T notified Nicholas Palumbo that it had traced back 19
separate calls to AT&T customers that spoofed a USCIS phone number in order to “extort
money from our customers.” In Nicholas Palumbo’s response to AT&T, he acknowledged that

those calls were transmitted to TollFreeDeals from the same India-based VoIP carrier that had

13

 
transmitted spoofed USCIS calls in 2017. Despite repeated warnings from AT&T that this
foreign VoIP carrier was transmitting fraudulent government-impersonation robocalls, the
Palumbos continued transmitting VoIP calls on behalf of this customer through at least as
recently as June 2019.

33, The Palumbos have also received numerous warnings from telecommunications
industry trade association USTelecom that both TollFreeDeals.com and SIP Retail have
transmitted fraudulent robocalls, including government impersonation robocalls.

34, From May 2019 through January 2020, TollFreeDeals received 144 notifications
from USTelecom that a fraudulent robocall had been traced back to TollFreeDeals. Of these
notifications, 83 referenced SSA imposter fraud calls, 24 referenced Tech Support imposter fraud
calls, ten referenced IRS imposter fraud calls, and one referenced USCIS impersonation fraud
calls. Each of these emails were sent to Nicholas Palumbo at his @tollfreedeals.com email
address, Each email stated that a suspicious call had been traced back to TollFreeDeals’s
network and provided the call date, time and the source and destination phone numbers, to allow
TollFreeDeals to identify the specific call at issue in its call logs (referred to in the industry as
“call detail records”). Each email also provided a link to USTelecom’s web-based traceback
portal, where further information was provided about the specific fraudulent call at issue,
included a recording of the fraudulent voicemail message that was sent to the recipient’s phone.
In every case, either the email itself or the traceback portal included a short description of the
type of fraud at issue and the details of the fraudulent robocall campaign, such as:

Captured recordings suggest these calls are perpetrating a SERIOUS FRAUD.

Caller is impersonating a federal official. Automated voice claims suspicious

activity on your social security number; press 1. Calls are from apparently random
8XX numbers or other geographic numbers. Call volume estimated at over a million

14

 
per day. Because Caller-ID changes with each call, blocking the ANI [“Automatic
Number Identification’”*] is not effective.

35. After receiving each of these notifications from USTelecom, Nicholas Palumbo
logged into the USTelecom portal and provided information regarding the customers of
TollFreeDeals that had transmitted the fraudulent calls. Many of these fraudulent calls
repeatedly traced back to the same India-based customers of TollFreeDeals.

36, From August 2019 through January 2020, USTelecom also notified SIP Retail of
35 tracebacks of fraudulent robocalls, including 19 tracebacks of SSA impersonation fraud calls,
three tracebacks of Tech Support impersonation fraud calls, and one traceback of USCIS
Impersonation fraud calls. Those notifications were emailed to help@sipretail.com. Upon
information and belief, the Palumbos are the only individuals who monitor email traffic to
@sipretail.com domain email addresses. SIP Retail logged into the USTelecom traceback portal
and notified USTelecom that all 10 of the SSA impersonation calls were sent to SIP Retail by
| two India-based companies. Both of these companies were also sending fraudulent SSA
imposter call traffic through TollFreeDeals.com, as the Palumbos have been notified by
USTelecom on multiple occasions.

37. Further, Defendants regularly receive payment from their customers in the form
of substantial cash deposits directly into Ecommerce’s bank account, from locations throughout
the United States raising red flags about the nature of the business of Defendants’ customers.

B. Defendants Provide Toll-Free Services for Robocall Schemes
38. Not only do Defendants knowingly pass fraudulent robocalls by the millions into

the U.S. telephone system, but they also provide return-calling services to fraudsters so that

 

8 ANI refers to the origination telephone number from which a call is placed.

15

 
potential victims can call them back. These toll-free telephone numbers and related services are
provided in the robocall message as call-back numbers, and appear to be U.S. telephone numbers
and thus enable fraudsters to further deceive individuals about the robocall’s origin and the
identities and locations of the fraudsters at the other end of the call. In reality, what appears to
the individual to be a U.S. telephone number is just a telephone number that Defendants register
to an internet address designated by the fraudsters. Thus, the toll-free numbers can be used to
ring telephones anywhere in the world.

39, While toll-free numbers used for return-calling purposes cannot be “spoofed” like
outgoing robocalls, the use of a U.S. toll-free number in Defendants’ robocalls schemes serves
much the same purpose as spoofing—-deception. The toll-free services provided by Defendants
use VoIP technology to direct potential victims’ return calls from the United States to the foreign
fraudsters’ call centers. The Defendants have knowingly provided toll-free numbers and

associated calling services to foreign robocall fraudsters.

40. All toll-free numbers in the United States are administered by Somos, Inc., a
company designated by the Federal Communications Commission (“FCC”) as the national
administrator of the U.S. toll-free calling system and its database. Among other functions within
the industry, Somos registers “Responsible Organizations,” that are authorized to provide toil-
free numbers to their customers and to register those numbers in the national registry that the
industry uses to direct toll-free telephone traffic. Defendants obtain toll-free numbers on behalf
of their customers from one or more Responsible Organizations.

Al, On July 31, 2019, an employee of a Responsible Organization sent the message
below to Nicholas Palumbo via his @tollfreedeals.com email address:

Hello,

16

 
We received a call yesterday (at 6 pm) that we didn't answer.
Calling Number: +844|/XXXXXXX]
Requesting to call back: 844-[XXX]-[XXXX]

Please see the attached audio and screenshot of the voicemail transcript. Shut down.
this user immediately as it was associated with the customer account of
[TollFreeDeals customer]. These types of scam calls are prohibited from our
network and further fraudulent calls from the same customer account will result in
termination of said customer account. The number of 844-[KXX]-[XXXX] has
been removed from your account in order to protect the integrity of our network.

The attached audio file of a voicemail message stated:

tomorrow $399.99 is going to be deducted from your account for the remainder of
your computer services. If you want to cancel the subscription, please press 1 to
talk to our cancellation officer. Or you can call us back on our help line number 1-
844-[XXX]-[XXXX]. TIl repeat the help line number 1-844-[XXX]-[XXXX].
Thank you.”

42, Over the course of the next two weeks, employees of the Responsible
Organization sent an additional six emails to Nicholas Palumbo, notifying him that the
Responsible Organization was removing eight additional toll-free numbers from the accounts of
two TollFreeDeals customers, because those numbers had been shown to be used in Tech
Support impersonation scams and scams impersonating Amazon customer service. In response .
to each email, Nicholas Palumbo responded simply that he had let the customer of TollFreeDeals
know,

43. On August 12, 2019, an employee of the Responsible Organization emailed
Nicholas Palumbo and stated:

Good afternoon Nick,

I wanted to reach out to inform you that we have disabled the account of

[TollFreeDeals customer] due to fraudulent complaints. Unfortunately, we do get

a lot of complaints about customers under your reseller account. Our first line of

defense when issues like arise we deactivate the customer’s account. [ am

informing you that if we do receive any additional complaints about any of your

other customers under your re-seller account, we will be forced to deactivate your
account.

17

 
Nicholas Palumbo responded “TI let him know,” then responded further, “I will be porting clients
~ over[.] Can’t take that chance.” In the telecommunications industry, to “port a number” means
to move an existing phone number from one provider to another. In effect, Nicholas Palumbo
was stating that he planned to take the toll-free numbers registered to his customers through the
Responsible Organization who had warned him about fraudulent calls, and move those same

numbers to another provider on behaif of his customers.

HARM TO VICTIMS

44. Defendants’ fraudulent schemes have caused substantial harm to numerous
victims throughout the United States, including many victims located in the Eastern District of
New York. It is estimated that Defendants and their foreign co-conspirators defrauded victims
out of millions of dollars per year through fraudulent robocalls and return-calling services. If
allowed to continue, these losses will continue to rise and result in further harm to victims.

45. In addition to the massive cumulative effect of these fraud schemes on victims
throughout the United States, the harm can be devastating to individual victims. Victims have
faced terrifying threats from fraudsters impersonating government officials and have lost
substantial sums of money.

46. Defendants’ fraudulent schemes are ongoing and wide-ranging. Absent injunctive
relief by this Court, the Defendants will continue to cause injury to victims in this District and

throughout the United States, and the victims’ losses will continue to mount.

18

 

 
COUNT I
(18 U.S.C. § 1345 — injunctive Relief)

47, The United States realleges and incorporates by reference paragraphs 1 through
46 of this Complaint as though fully set forth herein.

48. By reason of the conduct described herein, Defendants violated, are violating, and
are about to violate 18 U.S.C. §§ 1343 and 1349 by executing or conspiring to execute schemes
or artifices to defraud, or for obtaining money or property by means of false or fraudulent
pretenses with the intent to defraud, and in so doing, transmitting or causing to be transmitted by
means of wire, radio, or television communication in interstate or foreign commerce, writings,
signs, signals, pictures, or sounds for the purpose of executing such schemes or artifices.

49. Upon a showing that Defendants are committing or about to commit wire fraud,
conspiracy to commit wire fraud, or both, the United States is entitled, under 18 U.S.C, § 1345,
to a temporary restraining order, a preliminary injunction, and a permanent injunction restraining
all future fraudulent conduct and any other action that this Court deems just in order to prevent a
continuing and substantial injury to the victims of fraud.

50. Asaresult of the foregoing, Défendants’ conduct should be enjoined pursuant to
18 U.S.C. § 1345.

PRAYER FOR RELIEF
WHEREFORE, the plaintiff United States of America requests of the Court the following relief:

A. That the Court issue an order, pursuant to 18 U.S.C. § 1345, pending a hearing and
determination on the United States’ application for a preliminary injunction, that
Defendants, their agents, officers and employees, and all other persons and entities in

active concert or participation with them are temporarily restrained from:

19

 
il.

ill.

iv.

committing and conspiring to commit wire fraud, as defined by 18 U.S.C. §§
1343 and 1349;
providing, or causing others to provide call termination services for calls
terminating in the United States or carrying any VoIP calls terminating in the
United States;
providing toll-free telephone services for calls originating in the United States,
including providing toli-free phone numbers to other individuals or entities;
destroying, deleting, removing, or transferring any and all business, financial,
accounting, call detail, and other records concerning Defendants’ operations and
the operations of any other corporate entity owned or controlled, in whole or in
part, by Defendants.
That the Court further order, pursuant to 18 U.S.C. § 1345, that within two days from
Defendants’ receipt of this Temporary Restraining Order and Order to Show Cause,
Defendants shall provide copies of this Temporary Restraining Order and Order to
Show Cause to all of their customers for whom they provide (1) United States call
termination services, (2) United States toll-free call origination services; and to all
entities (a) with whom Defendants have a contractual relationship for automated or
least-cost call routing, or (b) from whom Defendants acquire toll-free numbers.
Within four days from Defendants’ receipt of the Temporary Restraining Order and
Order to Show Cause, Defendants shall provide proof of such notice to the Court and
the United States, including the names and addresses or email addresses of the entities
and/or individuals to whom the notice was sent, how the notice was sent, and when

the notice was sent.

20

 
That the Court further order, pursuant to 18 USC, § 1345, Somos, Inc., in its
capacity as the entity designated by the Federal Communications Commission to
administer the U.S. toll-free calling system and its database, to temporarily suspend
all toll-free numbers registered by or on behalf of any Defendant in this matter, until
further order of this Court.

That the Court further order, pursuant to 18 U.S.C. § 1345, that any Toll-Free Service
Provider that receives notice of this Temporary Restraining Order and Order to Show
Cause and has a contractual relationship with one of the Defendants in this matter to
provide toll-free numbers, shall provide to Somos, Inc, a list of all toll-free numbers
provided to that Defendant that are currently active.

That the Court further order, pursuant to 18 U.S.C. § 1345, that any individual or
entity who has obtained a toll-free number through one of the Defendants in this
matter, either directly or through another intermediate entity, and wishes to continue
using that toll-free number may submit a request to the Court, copying counsel for the
United States, and identifying: (1) the individual or entity’s name, address, phone
number, email address, website URL, and the nature of their business; (2) the end-
user of the toll-free number’s name, address, phone number, email address, and
website URL if the end-user did not obtain the toll-free number directly from
Defendants; (3) the nature of the end-user’s business; (4) the purpose for which the
end-user utilizes the toll-free number; (5) the date on which the individual or entity
obtained the toll-free number and, if applicable, provided it to the end-user; and (6)
whether the toll-free number is used by the individual, entity, or end-user in

connection with robocalls. The United States shall then notify the Court within four

21

 

 
business days whether the United States has any objection to removing the

specifically identified toll-free number from the list of suspended numbers.

B, That the Court issue a preliminary injunction on the same basis and to the same
effect.
G. That the Court issue a permanent injunction on the same basis and to the same effect.

H, That the Court order such other and further relief as the Court shall deem just and

proper.

Dated: January 28, 2020

Respectfully submitted,

RICHARD P. DONOGHUE
United States Attorney

 

Oo . of
Doves A AG kn
DARA OLDS

BONNI J. PERLIN

Assistant United States Attorneys
Eastern District of New York
271-A Cadman Plaza East
Brooklyn, New York 11201

Tel. (718) 254-7000

Fax: (718) 254-6081
dara.olds@usdoj.gov
bonni.perlin@usdoj.gov

JOSEPH H. HUNT

Assistant Attorney General

Civil Division

United States Department of Justice

DAVID M. MORRELL
Deputy Assistant Attorney General

GUSTAV W. EYLER
Director
Consumer Protection Branch

JILL P. FURMAN
Deputy Director,

oy

“ oo he
(_- ZG ° Mor 7
* coe on

  
 

ANN F. ENTWISTLE
CHARLES B. DUNN
Trial Attorneys

_ U.S. Department of Justice

P.O. Box 386

Washington, D.C. 20044

Tel. (202) 307-0066

Tel. (202) 305-7227

Fax: (202) 514-88742

Ann. F. Entwistle@usdoj.gov
Charles.B.Dunn@usdoj.gov

22

 
